MEMORANDUM OPINION
SEDGWICK, Judge.
Larry Hanson appeals from an amended and corrected decree which divided his pension plan equally between Larry and his wife Joyce. We affirm.
Joyce and Larry Hanson were married in 1959. Joyce, 46, is a high school graduate, who was a homemaker during the marriage. She has worked as a part-time cook, at $4.00 an hour, since the couple’s separation. Larry, 49, works as a field superintendent on a nationwide basis installing air pollution control equipment. His gross wages in 1985 were $44,694. The trial court divided the marital property in a 57% to 43% split in Joyce’s favor.
The trial court found Larry’s pension plan contributions totalled $27,500 on December 31, 1985. The plan vests
at age 55 with 15 years of service; it was stipulated between the parties that in the event said retirement benefits * * * shall vest then and in that event [Joyce] shall be entitled to one-half of all retirement benefits vested and payable relative to the proceeds contributed to the date of the judgment and decree herein.
Larry’s appeal from the original judgment was untimely. His appeal from the amended and corrected decree raises the sole question of whether the trial court’s division of the pension plan was an abuse of discretion.
*719An unvested pension is considered marital property subject to division. Janssen v. Janssen, 331 N.W.2d 752 (Minn.1983). The division of pension plans falls within the court’s discretion. See DuBois v. DuBois, 335 N.W.2d 503, 505 (Minn.1983).
A 50-50 split of a pension plan is just and equitable and in conformity with the statutory presumption that each spouse makes a substantial contribution to the accumulation of property. Minn.Stat. § 518.-58 (1986).
DECISION
Affirmed. Respondent is awarded $400 for attorney fees under Minn.Stat. § 518.14 (1986).